393 Mich. 135 (1974)
224 N.W.2d 481
PEOPLE
v.
SPARKS
Docket No. 56,077.
Supreme Court of Michigan.
November 21, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, and Robert C. Williams, Chief Appellate Counsel, for the people. Campbell, Lee, Kurzman & Leitman, for defendant.

ORDER
On order of the Court, the application for leave to appeal is considered, and the same hereby is denied, because the appellant has failed to persuade the Court that the questions presented should be reviewed by this Court. In denying leave, this Court does not wish to be understood as accepting the distinction between felony and premeditated murder in the application of the rule enunciated in People v Allen, 390 Mich. 383; 212 NW2d 21 (1973), drawn by the Court of Appeals in deciding this case.